The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-26, are pending in this application.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 22-26, are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) fall within at least one of the four categories of patent eligible subject matter: a process, MPEP 2106.03.
Step (a), claims 22, tells a POSA to identify at least one of 297 SNPs in Figure 19 from a biological sample using any means/process. 
Claim 22, step (b) and claim 25, are directed to a judicial exception: “calculating the PRS by summing the weighted risk scores” of the identified SNPs. However, the step is deemed a mental process. Gottschalk v. Benson, 409 U.S. 63, 175 U.S.P.Q. 673 (1972). MPEP 2106.04(a)(2)(III). 
In claim 23, embodiment of step (a) is claimed: identification of specific SNPs in biological samples. In claims 24, 26, embodiments of step (b) are claimed: high PRS is an indication of high risk of developing VTE. 
Do the claims integrate the judicial exception into a practical application? A proper practical application is “applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, MPEP 2106.04(d)(2).  In the instant, claims 22-25, fail to go beyond classifying the individual of being at high risk of VTE. The classified subjects are not treated.  Therefore, the claims fail to disclose a proper practical application.
In claim 26, a venous thrombus size lowering therapy is administered to the subject. It is not clear from the claim or specification what specific types of therapy was administered and how. If it is a drug, such is not identified in the claim. Lowering does not imply a therapeutic level is achieved. The expected therapeutic level is not disclosed in the claim or the specification. Interpretation of therapeutic levels and their corresponding disease(s) are not in the claim or the specification.
Looking at the claims as a whole, do they “amount to significantly more than routine and conventional steps”? 
The claims as a whole take precedence in clinical chemistry profiles, such as panel 12 or panel 24, wherein blood analytes are determined, sub-groups of the analytes are compared to reference values to diagnose specific body organs, e.g. kidney or hepatic function. 
In the instant, the claims recite naturally occurring correlations: the relationship between expression of certain SNPs and the likelihood that the subject have high risk of developing VTE. Identifying, step (a), is a conventional step.  The step tells one of ordinary skill in the art to identify the SNPs, through any known means or applicable procedures, e.g. Bruzellius et al., J. Thrombosis and Haematosis (2014) vol 13(2), pp. 219-27, PCR, immunochemistry, flow cytometry, etc. The SNPs may also be read from the patient’s medical record. Because methods for making such determinations were well known in the art, this step simply tells doctors to engage in well-understood, routine, conventional activity previously engaged in by scientists in the field. Such activity is normally not sufficient to transform an unpatentable law of nature or natural phenomena into a patent-eligible application of such a law. Mayo, 566 US 66; USPQ2d 1961, (2012), citing Parker v. Flook, 437 US 584 (1978).  
In step (b), PRS is calculated by the sum of the weighted risk scores of the identified SNPs. If the PRS is high, the subject is classified as at high risk of developing VTE. Calculating, step (b), is a conventional or mental exercise. Therefore, the combination of steps (a)-(b) adds nothing to the laws of nature or natural phenomena that is not already present when the steps are considered separately. Mayo, supra. 
Simply appending conventional steps, specified at a high level of generality, [***326]to laws of nature or natural phenomena, cannot make those laws or phenomena, patentable. Mayo, supra. Bilski v. Kappos, 561 US 593; USPQ2d 1001 (2010). Administration of “a venous thrombus size lowering therapy” to the subject, claim 26, does not overcome this for reasons set forth above.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 4-21, are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The PAI-I and PCSK9 inhibitors are non-limiting because the claims embraced all the inhibitors, known today and those that may be discovered in the future. While some of the inhibitors are known in the art, not all the inhibitors embraced by the claims are known. Also, how to make all the inhibitors embraced by the claims, are not disclosed in the specification. 
The specification disclosed as follows:

    PNG
    media_image1.png
    155
    743
    media_image1.png
    Greyscale
 
There is only one disclosed PAI-I inhibitor, claim 3. This is not commensurate in scope with non-limiting inhibitors in claims 1-2, 4-21. There is no evidence in the specification that established correlation between the specification disclosure and the claims. See Ex parte Mass, 9 USPQ2d 1746, (1987).   
To ascertain the inhibitors in claims 1-2, 4-21, one must read the specification and other external sources into the claims contrary to several precedent decisions by the US courts. By adding claim 3 to claim 1, and adding PCSK9 inhibitors to claims 10, 14, the rejection would be overcome.
 The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

	Claims 1-2, 4-26, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 For the reasons set forth above applicant fails to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention of claims 1-2, 4-21. A broad claim is not indefinite if the metes and bound of the claim can be ascertain. The instant invention is an invitation to a skilled artisan to perform experiments using any known procedure to identify PAI-I and PCSK9 inhibitors that are applicable in the claimed method.  Such may be performed into the future.
Claim 4 is drawn to all the steps of determining, known today and those that may be discovered in the future. Claims 5-6, 15-16, 18, 22-23, are drawn to all the steps of identifying. Claims 11-12,15-17, 26, are drawn to all the steps of diagnosing. Claims 17, 22, are drawn to all the steps of calculating, known today and those that may be discovered in the future.  Hence, the claims are indefinite. Determining, identifying, diagnosing and calculating are process steps, and must be novel and non-obvious under the US patent practice. Applicant must add novel and non-obvious steps to the claims. However, such may raise the issue of new matter. 
Claims 4-6, 11, 15, fail to disclose how the risk analysis is performed or the SNPs are identified. The risk factors or SNPs are not disclosed in the claims or the specification.
In claims 16-19, 22-26, identification of SNPs and calculation of PRS are performed by reference to figure 19. The figure is a table of online data spanning several pages. However, the content of the table may change over time since additional data may be added. Applicant does not exercise control over the content of the table and reliance on the content thereof renders the claims indefinite.
Claim 26, is confusing. The method is for determining PRS score (see clam 22). There is no relationship between administering “a venous thrombus size lowering therapy” and the rest of the claim. Appropriate corrections are required.
Claims 11-21 are substantial duplicates of claims 1-10. Claim 11, cites diagnosing a subject at risk of developing VTE. Such is inherent in claim 1. The subject in claim 1, must necessarily be diagnosed prior to treatment. In addition, the diagnostic step adds nothing to claim 11. It is written in functional language, lacking specificity and/or how the diagnosis is performed.  Under the US patent practice, duplicates or substantial duplicate claims cannot be in the same application. By deleting claims 11-21, the rejection would be overcome.

Claim Rejections - 35 USC § 103(a)
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-26, are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chackalamannil et al., US 7,304,078 B2, in view of Trzaska et al., US 9,604,971 B2; Cavallari et al., Circulation (2018) vol. 137(7), pp. 684-92 (published on line 10/30/17); Rosenson et al., J. Am. Coll. Cardiol. (2018) vol. 72(3) pp. 314-29; and Bruzellius et al., J. Thrombosis and Haematosis (2014) vol 13(2), pp. 219-27. 
Applicant claims treatment of venous thromboembolism (VTE, venous embolism) by administering plasminogen activator inhibitor (PAI-I). In preferred embodiments, the PAI-I is vorapaxar (claim 3); with further administration of LDL-lowering drug, e.g. statin or PCSK9 inhibitor (claims 8-10, 12-14); and the subject is human (claims 7, 21). The subject is diagnosed to have high risk for VTE (claims 4-6, 11-14) by identifying at least one SNP in a biological sample (claims 15-16, 23) e.g. blood, plasma or serum (claim 20) and calculating polygenic risk score (PRS) based on the SNPs in figure 19 (claims 16-26). Applicant also claims expected outcome of the treatment/inherent property in claim 2. 
Determination of the scope and content of the prior art (MPEP 2141.01 
Chackalamannil et al., teach treatment of diseases associated with thrombosis or atherosclerosis by administering vorapaxar, its isomers or salts, which may further comprise other cardiovascular drugs (combination therapy). The subject is human. See the entire document, particularly col. 7, line 27; col. 9, line 51 to col. 10, line 47; col. 13, lines 50-65; col. 49, line 65 to col. 51, line 63.
Trzaska et al., teach treatment of atherosclerosis or thrombosis e.g. venous embolism by administering co-crystal of vorapaxar-aspirin, which may further comprise other cardiovascular drugs, e.g. statin (combination therapy). The subject is human. See the entire document, particularly col. 2, line 45 to col. 4, line 5; col. 5, line 34;  col. 9 to col. 11, line 65. Claims 1-12.
Cavallari et al., teach treatment of VTE in patients who present with atherosclerosis by administering vorapaxar, optionally with aspirin or statin, (combination therapy). The subject is human. The prior art disclosed atherosclerosis is associated with the risk of VTE and that aspirin therapy have demonstrated significant reduction in VTE. Vorapaxar significantly reduced the risk of VTE in atherosclerosis compared with background antiplatelet therapy, such as aspirin. The prior art suggested treating VTE in long-term therapy of atherosclerosis. See the entire document, particularly the title, results and conclusions.
Rosenson et al., teach statin and PCSK9 inhibitors are extensively use to lower LDL with significant reduction in atherosclerosis. PCSK9 inhibitor is recommended for lowering LDL in high-risk patients who present with atherosclerosis. See the entire document, particularly the title, results and conclusions.
Bruzellius et al., teach prediction of VTE in subjects using a combination of genetic markers and risk factors by analyzing biological samples (genetic predictor).  Seven SNPs are used in calculating PRS for VTE. Four SNP-SNPs interactions are also used for PRS calculation. Clinical risk factors including family history of VTE were used as well. The authors concluded that predicting VTE in subjects is more accurate when clinical PRS is combined with genetic predictors and PRS from SNP-SNP interactions.
Ascertainment of the difference between the prior art and the claims (MPEP 2141.02)
The difference between the instant invention and Chackalamannil et al., Trzaska et al., Cavallari et al., and Rosenson et al., is that applicant claims diagnosing the subjects for high risk of developing VTE. Also applicant claims inherent property of the PAI-I inhibitors. 
The difference between the instant invention and Bruzellius et al., is that applicant claims treatment of VTE while the prior art teaches diagnosing the subjects for high risk of developing VTE.
Finding of prima facie obviousness---rational and motivation (MPEP 2142.2413)
“[R]eason, suggestion, or motivation to combine may be found explicitly or implicitly: 1) in the prior art references themselves; 2) in the knowledge of those of ordinary skill in the art that certain references, or disclosures in those references, are of special interest or importance in the field; or 3) from the nature of the problem to be solved.” Ruiz v. A.B. Chance Co., 234 F.3d 654, 665; 57 USPQ2d 1161 (Fed. Cir. 2000); see In re Dembiczak, 175 F.3d 994, 999; 50 USPQ2d 1614 (Fed. Cir. 1999). Also, KSR Int. Co. v. Teleflex Inc, 550 U.S. 82 USPQ2d 1385 (2007), instructs courts to take a more “expansive and flexible approach” in determining whether a patented invention was obvious at the time it was filed. 550 U.S. at 415. In particular, the Court emphasized the role of “common sense”. “Rigid preventative rules that deny fact finders recourse to common sense … are neither necessary under our case law nor consistent with it.” Id. at 421. See Wyers v. Master Lock Co, 95 USPQ2d 1525, (Fed. Cir. 2010).  
In the instant, the motivation is from the teachings by the prior arts, well-known knowledge of conventional techniques of using genes to predict risk of VTE in subjects and conventional knowledge of combination therapy.  The motivation is also from the problem applicant wanted to solve: applicant wanted to avoid the prior arts.
The expected outcome (claim 2) is due to inherent property of the drugs. It can also be read from the subject’s medical record.  Expected result is not given patentable weight, In re Milton 67 USPQ2d 1614 (Fed. Cir. 2003).  
Chackalamannil et al., Trzaska et al., Cavallari et al., and Rosenson et al., fail to teach diagnosing VTE prior to treatment. However, such is inherent in any medical therapy. The subject by the prior arts must necessarily be diagnosed prior to treatment. In addition, the diagnostic step adds nothing to claims 11-21. It is written in functional language, lacking specificity and/or how the diagnosis is performed. In claims 22-26, the diagnostic step is not deemed invention under the US patent practice. It requires no more than conventional techniques well-known in the art and obvious from Bruzellius et al. 
Having known these, one of ordinary skill would have known and be motivated to diagnose VTE in subjects before treating them with vorapaxar at the time the invention was made with reasonable expectation of success. Since VTE comorbid with atherosclerosis and statin and PCSK9 inhibitors are the most effective treatments, a POSA would have known and be motivated to combine statin or PCSK9 inhibitor in the therapy. Applicant did as suggested by the prior arts.  Each selected gene for identification is an obvious modification available for the preference of an artisan. 
The invention is no more than a selective combination of prior arts, done in a manner obvious to one of ordinary skill in the art.  There is no indication in the prior arts that would lead one of ordinary skill in the art to doubt the combination could not be made. Applicant selects diagnosis of VTE from the teaching by Bruzellius et al., and use the treatments by Chackalamannil et al., Trzaska et al., Cavallari et al., and Rosenson et al.  The motivation for the selective combination is to avoid the prior arts.
As held in KSR Int. Co. v. Teleflex Inc, 550 U.S. 82 USPQ2d 1385 (2007), “when a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one. If a person of ordinary skill can implement a predictable variation, 103 likely bars its patentability. For the same reason if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond his or her skill.”  
In the instant, it is not beyond the ordinary skill of a scientist to use conventional techniques, e.g. Bruzellius et al., for predicting VTE in subjects and combine such with the treatment by the prior arts.  Such is deemed invention of reasoning not of creativity, KSR, supra.
Therefore, the claims are not allowable over the combination of the prior arts.
IDS
No IDS was filed in this application. The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  See the MPEP 2000 and 37 CFR 1.97, 1.98. The references and English translations of all foreign documents must be submitted.
Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Taofiq A. Solola, whose telephone number is (571) 272-0709. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Anna Jiang, can be reached on (571) 272-0627.  The fax phone number for this Group is (571) 273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Group receptionist whose telephone number is (571) 272-1600.

/TAOFIQ A SOLOLA/                                               Primary Examiner, Art Unit 1625                                                                                                                                                         
July 28, 2022